PER CURIAM.*
11 Granted. The court of appeal erred in dismissing the appeal based on deficiencies in the record. See La.Code Civ. P. art. 2161. Accordingly, the judgment of the court of appeal is vacated, and the case is remanded to the court of appeal for further proceedings.1

 Chief Justice Kimball not participating in this opinion.


. We acknowledge plaintiff has filed a motion to dismiss the appeal on the ground the judgment at issue was not designated as a final judgment pursuant to La.Code Civ. P. art. 1915(B). Because the court of appeal did not reach the merits of this motion, we express no opinion on it. The court of appeal may consider the motion on remand.